No Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication receive 9/11/2020. Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to risk assessment for data sharing without input from computing device, classified in G06F21/6272;
II. Claims 15-20, drawn to risk assessment and augmenting the risk assessment with input , classified in G06F21/125.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  
In the instant case, subcombination I has separate utility such as “A method, comprising: receiving, at a processor, a request including a query to evaluate a data risk management capability of a third-party; retrieving, via the processor and based on the received request, third-party data related to the data risk management capability of the third-party from a data source; parsing, via the processor, the retrieved third-party data to extract information responsive to the query of the request; performing, via the processor, a data risk assessment of the third-party based on the extracted information responsive to the query; and generating, via the processor, a third-party data risk rating evaluating the data risk management capability of the third-party based on the data risk assessment without input from a computing device of the third-party about the data risk management capability of the third- party”, classified in class G06F21/6272, and has separate utility from the subcombination of risk assessment and augmenting the risk assessment with input, classified in a different Class/Subclass. 
 Subcombination II has separate utility such as “A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving a request including a query to evaluate a data risk management capability of a third-party; retrieving, based on the received request, third-party data related to the data risk management capability of the third-party from a publicly available data source; natural language processing the retrieved third-party data to extract information responsive to the query of the request; performing a data risk assessment of the third-party based on the extracted information responsive to the query; augmenting the data risk assessment of the third-party with input from a computing device of the third-party about the data risk management capability of the third-party; and determining the data risk management capability of the third-party based on the augmented data risk assessment”, classified in class G06F21/125,  and has separate utility from the subcombination of to risk assessment for data sharing without input from computing device, classified in a different Class/Subclass.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

A telephone call was made to Attorney of record Tom Chen on 8/9/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors in no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1). 

Conclusion
A shortened statutory period for reply to this action is set to expire
TWO MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        8/9/2022